DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a tire wherein a tread compound has a tensile at break greater than 18 MPa and an elongation at break greater than 450% when measured at 23 degrees Celsius, classified in class 152, subclass 209.1.
II. Claims 10-20, drawn to a tire wherein a tread compound has a tensile at break greater than 12 MPa and an elongation at break greater than 600% at 100 degrees Celsius, classified in class 152, subclass 209.1.
3.	Inventions I and II are related as independent inventions, each having a unique and separate means for establishing patentability.  Invention I requires a tread compound having a tensile at break greater than 18 MPa and an elongation at break greater than 450% when measured at 23 degrees Celsius, while Invention II is silent with respect to any characteristics at 23 degrees Celsius.  Invention II, on the other hand, requires a tread compound having a tensile at break greater than 12 MPa and an elongation at break greater than 600% at 100 degrees Celsius, while Invention I is silent with respect to any characteristics at 23 degrees Celsius.  As such, respective inventions are independent and have separate means for patentability and restriction is proper.
4.	A telephone call was made to June Rickey on June 8, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 15, 2022